DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10694446 in view of US 20150043435 A1 herein Blankenship. Although the claims are not identical, they are not patentably distinct from each other because: Instant claim 1 and conflicting claim 1 are both directed towards methods of operating a second base station supporting dual connectivity.
Conflicting claim 11. A method of a second base station in a communication system supporting a dual connectivity wherein a terminal is connected to a first base station and the second base station, the method comprising: identifying a blockage of a link between the second base station and the terminal; transmitting, to the first base station, a first message which includes information indicating the blockage of the link; identifying that the link is recovered; and transmitting, to the first base station, a second message including information indicating that the link is recovered, wherein the first message comprises a sequence number (SN) of at least one lost data unit, a highest SN of successfully delivered data units, and a highest SN of transmitted data units in the link between the second base station and the terminal, and wherein the link is unremoved after the first message is transmitted.
Instant claim 1. A method for a second base station in a communication system supporting dual connectivity, the method comprising: identifying a blockage of a link between the second base station and a terminal which is connected to the second base station and a third base station; transmitting, to a first base station, a first message including information indicating the blockage of the link; identifying the link between the second base station and the terminal is recovered; transmitting, to the first base station, a second message including information indicating the recovery of the link; receiving at least one data unit from the first base station; and transmitting, the at least one data unit to the terminal.
The difference being wherein the first message comprises a sequence number (SN) of at least one lost data unit, a highest SN of successfully delivered data units, and a highest SN of transmitted data units in the link between the second base station and the terminal, and wherein the link is unremoved after the first message is transmitted.
Blankenship discloses the first message comprises a sequence number (SN) of at least one lost data unit, a highest SN of successfully delivered data units, and a highest SN of transmitted data units in the link between the second base station and the terminal, and wherein the link is unremoved after the first message is transmitted (0175). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma in view of Chen to include discarding delivered packets with sequence numbers in packet data convergence protocol as taught by Blankenship so as to efficiently deliver undelivered packets (0215).
Conflicting claim 1 corresponds to Instant claim 13.
Conflicting claim 2 corresponds to Instant claim 6.
Conflicting claim 3 corresponds to Instant claim 7.
Conflicting claim 4 corresponds to Instant claim 10.
Conflicting claim 5 corresponds to Instant claim 5.
Conflicting claim 6 corresponds to Instant claim 14.
Conflicting claim 7 corresponds to Instant claim 20.
Conflicting claim 8 corresponds to Instant claim 19.
Conflicting claim 9 corresponds to Instant claim 23.
Conflicting claim 10 corresponds to Instant claim 22.
Conflicting claim 12 corresponds to Instant claim 24.
Conflicting claim 13 corresponds to Instant claim 15.
Conflicting claim 14 corresponds to Instant claim 21.
Conflicting claim 15 corresponds to Instant claim 2.
Conflicting claim 16 corresponds to Instant claim 3.
Conflicting claim 17 corresponds to Instant claim 8.
Conflicting claim 18 corresponds to Instant claim 12.
Conflicting claim 19 corresponds to Instant claim 9.
Conflicting claim 20 corresponds to Instant claim 10, 15.
Conflicting claim 2 corresponds to Instant claim 16.
Conflicting claim 1 corresponds to Instant claim 17.
Conflicting claim 2 corresponds to Instant claim 18.
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12, 20-24, 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based upon MPEP 2161.01 (I) of which the last paragraph is included below:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Id. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01 - § 2163.07(b).
Independent claim 8 and 20 recite “re-routing, to the third base station, transmission of at least one data unit … receiving the first message”. The Examiner notes that the instant specification does not disclose an algorithm in sufficient detail with respect to “re-routing, to the third base station, transmission of at least one data unit … receiving the first message”. The Applicant’s instant specification merely implies “connection to more than two or more base stations in utilizing dual connectivity and coordinated multi-points (CoMP)” see [0002 and 0005]. Applicant’s instant specification in paragraphs [0133] only illustrate the aforementioned claimed functions, but do not adequately disclose a specific algorithm (a series of steps) for each of the aforementioned claimed functions. Applicant’s specification discloses, for example, re-routing by the Master eNB, directly to the terminal but never to a third base station but Applicant’s disclosure does not reveal the manner in which/how these functions are achieved/accomplished or what the algorithm is or what any code of the software is or how the software is written for the processor. There must be some explanation of what the code/necessary steps and/or flowcharts in order to determine that applicant was in possession of the invention, to assure that if the steps of the algorithm are correctly carried out, and to guarantee a solution to the problem the invention purports to solve. 
There was no evidence that the specification contemplated a more generic way for performing the claimed functions and therefore, the written description requirement was not satisfied in this case for performing the claimed functions and equivalents thereof, see MPEP 2161.01 (I), “...as stated by the Federal Circuit, "[although many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)("The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.")”.
For that reason, Applicant fails to show that the applicant has invented species sufficient to support the aforementioned claimed limitations that achieves the claimed result.
Claims 9-12 are dependent to independent claim 8 and thereby claims 9-12 are respectively rejected as failing to comply with the written description requirement. Claims 21-24 are dependent to independent claim 20 and thereby claims 21-24 are respectively rejected as failing to comply with the written description requirement.
Claims 4 and 15 recite retransmission by a third base station and thereby claims 4and 15 are similarly rejected as failing to comply with the written description requirement.
Since, the Applicant’s specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the aforementioned claimed functions, a rejection under 35 U.S.C. 112, first paragraph for lack of written description is proper for that reason. Consequently, Claims 1 -18 are respectively rejected as failing to comply with the written description requirement. See LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed invention are not clear and hence the claims are indefinite. The language of the claim was given a broadest reasonable interpretation. The boundaries of the protected subject matter are not clearly delineated and the scope is unclear. Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. (See MPEP 2173.02).
Claims 4 and 15 recite “potentially” which is not defined by the claims and the Applicant’s specification does not provide a standard for ascertaining the requisite degree of such term “potentially”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and thereby such term “potentially” renders the claim indefinite for that reason. For example, it is unclear as to how there is a potential transmission/re-transmission of a packet, because there is either a transmission/re-transmission or there isn’t.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160277987 herein Sharma in view of US 20150133122 herein Chen in view of US 20150043435 A1 herein Blankenship.
Claim 1, Sharma discloses a method for a second base station in a communication system supporting dual connectivity, the method comprising: 
identifying a blockage of a link between the second base station and a terminal which is connected to the second base station (Fig. 6: S613); 
transmitting, to a first base station, a first message including information indicating the blockage of the link (Fig. 6: S615). 
Sharma may not explicitly disclose which is connected to the second base station and a third base station;  identifying the link between the second base station and the terminal is recovered; transmitting, to the first base station, a second message including information indicating the recovery of the link; receiving at least one data unit from the first base station; and transmitting, the at least one data unit to the terminal.
Chen discloses identifying the link between the second base station and the terminal is recovered (Fig. 12: measurement command to SeNB from MeNB, 0052, measurement results provided to MeNB and decision to resume DL); transmitting, to the first base station, a second message including information indicating the recovery of the link (Fig. 12: measurement command to SeNB from MeNB, 0052, measurement results provided to MeNB and decision to resume DL); receiving at least one data unit from the first base station (Figs. 12, message exchange between MeNB and SeNB, thus data unit from first base station); and transmitting, the at least one data unit to the terminal (Figs. 12 and 17, resuming download to UE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to include resuming download as taught by Chen so as to avoid service interruption (0009).
Sharma in view of Chen may not explicitly disclose which is connected to the second base station and a third base station. 
Blankenship disclose which is connected to the second base station and a third base station (Fig. 14: 1412, 1414, 1416, connection with multiple base stations). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to connections with multiple base stations as taught by Blankenship so as to insure in sequence delivery of data packets (0214).

Claim 2, Sharma in view of Chen in view of Blankenship disclose the method of claim 1. Sharma in view of Chen may not explicitly disclose transmitting, to the first base station, a third message including information indicating at least one data unit which is successfully transmitted among the transmitted at least one data unit.
Blankenship discloses disclose transmitting, to the first base station, a third message including information indicating at least one data unit which is successfully transmitted among the transmitted at least one data unit (0199-0200). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma in view of Chen to include discarding delivered packets with sequence numbers in packet data convergence protocol as taught by Blankenship so as to efficiently deliver undelivered packets (0215).

Claim 3, Sharma in view of Chen in view of Blankenship disclose the method of claim 2. Sharma in view of Chen may not explicitly disclose wherein each of the first message, the second message, and the third message is a part of a downlink data delivery status (DDDS) frame.
Blankenship discloses wherein each of the first message, the second message, and the third message is a part of a downlink data delivery status (DDDS) frame (0215). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma in view of Chen to include discarding delivered packets with sequence numbers in packet data convergence protocol as taught by Blankenship so as to efficiently deliver undelivered packets (0215).

Claim 4, Sharma in view of Chen in view of Blankenship disclose the method of claim 1. Sharma in view of Chen may not explicitly disclose wherein the at least one data unit received from the first base station includes at least one data unit potentially retransmitted by the third base station.
Blankenship discloses wherein the at least one data unit received from the first base station includes at least one data unit potentially retransmitted by the third base station (0215, data for downlink delivered to the MeNB). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma in view of Chen to include discarding delivered packets with sequence numbers in packet data convergence protocol as taught by Blankenship so as to efficiently deliver undelivered packets (0215).

Claim 5, Sharma in view of Chen in view of Blankenship disclose the method of claim 1. Sharma in view of Chen may not explicitly disclose wherein the first message comprises a sequence number (SN) of at least one lost data unit before the blockage of the link, a highest SN among SNs of successfully delivered data units before the blockage of the link, or a highest SN among SNs of transmitted data units in the link before the blockage of the link.
Blankenship discloses wherein the first message comprises a sequence number (SN) of at least one lost data unit before the blockage of the link, a highest SN among SNs of successfully delivered data units before the blockage of the link, or a highest SN among SNs of transmitted data units in the link before the blockage of the link (0175). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma in view of Chen to include discarding delivered packets with sequence numbers in packet data convergence protocol as taught by Blankenship so as to efficiently deliver undelivered packets (0215).

Claim 6, Sharma in view of Chen in view of Blankenship discloses the method of claim 1. Sharma discloses wherein identifying the blockage of the link comprises identifying the blockage of the link in case a retransmission of a data unit is not successful within a preset number of retransmissions (0021).

Claim 7, Sharma in view of Chen in view of Blankenship discloses the method of claim 1. Sharma in view of Chen may not explicitly disclose discarding at least one data unit which is successfully transmitted from the transmitted at least one data unit.
Blankenship discloses discarding at least one data unit which is successfully transmitted from the transmitted at least one data unit (0175). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma in view of Chen to include discarding delivered packets with sequence numbers in packet data convergence protocol as taught by Blankenship so as to efficiently deliver undelivered packets (0215).

Claim 8, as analyzed with respect to the limitations as discussed in claim 1. Sharm in view of Chen may not explicitly disclose re-routing, to the third base station, transmission of at least one data unit which the second base station reports as at least one lost data unit in the link in response to receiving the first message.
Blankenship discloses re-routing, to the third base station, transmission of at least one data unit which the second base station reports as at least one lost data unit in the link in response to receiving the first message (0233, 0234, deliver unacknowledged PDUs, thus re-routing lost PDUs). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma in view of Chen to include discarding delivered packets with sequence numbers in packet data convergence protocol as taught by Blankenship so as to efficiently deliver undelivered packets (0234).

Claim 9, as analyzed with respect to the limitations as discussed in claim 2.
Claim 10, as analyzed with respect to the limitations as discussed in claim 3.
Claim 11, as analyzed with respect to the limitations as discussed in claim 5.
Claim 12, as analyzed with respect to the limitations as discussed in claim 7.

Claim 13, as analyzed with respect to the limitations as discussed in claim 1.
Claim 14, as analyzed with respect to the limitations as discussed in claim 2.
Claim 15, as analyzed with respect to the limitations as discussed in claim 3.
Claim 16, as analyzed with respect to the limitations as discussed in claim 4. 
Claim 17, as analyzed with respect to the limitations as discussed in claim 5.
Claim 18, as analyzed with respect to the limitations as discussed in claim 6.
Claim 19, as analyzed with respect to the limitations as discussed in claim 7.

Claim 20, as analyzed with respect to the limitations as discussed in claims 1 and 8.
Claim 21, as analyzed with respect to the limitations as discussed in claim 2.
Claim 22, as analyzed with respect to the limitations as discussed in claim 3.
Claim 23, as analyzed with respect to the limitations as discussed in claim 5.
Claim 24, as analyzed with respect to the limitations as discussed in claim 7.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20140269632 A1 - Signaling in the control plane connection is used for establishing a plurality of connections between the UE and corresponding additional plurality of wireless access network nodes, to communicate user plane data between the UE and the additional wireless access network nodes.
US 20100098024 A1 - A packet storage unit stores therein a data packet and an inter-base-station transfer packet assigned with sequence numbers. When the inter-base-station transfer packet is stored in the packet storage unit, a packet reading unit reads the inter-base-station transfer packet in order of the sequence number, and then reads the data packet in order of receiving the data packet. A packet transmitting unit transmits the inter-base-station transfer packet and the data packet read by the packet reading unit to a destination mobile terminal. The packet reading unit determines whether all inter-base-station transfer packets are read based on the sequence numbers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468